Citation Nr: 0815910	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  03-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic service disorder (PTSD).


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from September 1966 
to October 1969, including service in Vietnam from October 
1967 to October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In December 2003, the Board remanded this case for additional 
development, to include a search for a psychiatric evaluation 
referenced when the veteran was examined prior to his release 
from service.  That evidence is now of record.

In March 2006 the matter was again remanded for additional 
development, including acquisition of a compensation and 
pension (C&P) psychiatric examination.  For the reasons that 
follow the Board regrettably finds that further development 
is warranted.  

Service personnel records confirm that the veteran was 
involved in the 1968 Tet Offensive.  Service personnel 
records also show that the veteran's conduct and efficiency 
were rated as excellent during his initial enlistment from 
September 1966 until February 1969.  Upon his return from 
Vietnam and at the end of his initial tour in February 1969 
he immediately reenlisted, and was apparently ordered to 
Korea later that month.  DD-214 issued upon completion of 
this initial tour of duty showed rank of E-4, and character 
of service was Honorable.  However, he was absent without 
leave shortly after his reenlistment and on several 
subsequent occasions.  He was consequently reduced in rank 
from E4 to E1, and released from service in October 1969 with 
the character of service listed as "under honorable 
conditions."  The reason and authority listed on the DD Form 
214 consisted of the following:  Para 6b (2) AR 635-212 SPN 
264.  The Separation Program Number (SPN) 264 indicated 
unsuitability, character and behavior disorder.  September 
1969 separation examination contains the comments "discharge 
on rec[ommendation] from psychiatry."

As noted before, in March 2006 the matter was remanded for 
additional development, including compilation of a list of 
verified stressors and inclusion of this list in the claims 
file.  The Board also requested that the veteran be accorded 
a C&P psychiatric examination.  

In December 2007 the RO duly referred the matter for a C&P 
examination.  In its referral the RO requested that the 
examination include "review the summary of stressors to be 
provided and included in the claims file, and [sic] consider 
these events for the purpose of determining whether exposure 
to an in-service stressor has resulted in PTSD."  [emphasis 
added.]  Unfortunately, review of the record reveals that a 
verified stressor list was not compiled by the RO and 
associated with the claims file.  

In December 2007 the veteran underwent a C&P PTSD 
examination.  According to the examiner, "the veteran does 
not report personal experiences that meet the Diagnostic and 
Statistical Manual of the American Psychiatric Association, 
IV-TR, for criterion A for Post-Traumatic Stress Disorder 
except for being in bunkers during rocket and mortar 
attacks."  He adds that the veteran "does have a few 
features that likely derive from Vietnam, such as avoidance 
of Vietnam related topics and cues, and emotional arousal 
when reminded.  However, even if he did meet Criteria A for 
PTSD, these would not be sufficient for the diagnosis of 
PTSD."  Diagnosis was as follows:

Axis I:		Other: Polysubstance Dependence, in Full 
Remission
Axis II:	Diagnosis Deferred
Axis V:	Global Assessment of Functioning (GAF) score: 
75

Although the examiner effectively ruled out a diagnosis of 
PTSD, he insinuated that the veteran has an "anxiety 
disorder NOS [not otherwise specified]."  Unfortunately, he 
did not opine as to whether said anxiety disorder was 
incurred during active military service.  In this regard the 
Board notes a September 1969 Mental Hygiene Certificate 
prepared pursuant to the veteran's separation from active 
military service.  Remarks on this document including the 
following:

PERTINENT DATA:  [The veteran] is a 20 
year old Private E-1 with 33 months 
active duty marked by numerous AWOL's 
and a recent court martial in the past 6 
months.  He has a past history of 
unstable and antisocial behavior and 
recent use of drugs has been 
considerable.  A recent suicide gesture 
occurred when incarcerated pre-trial.  
[emphasis added.]

DIAGNOSIS:  Passive Aggressive 
Personality, Chronic, Moderate.  
Manifested by above.  LOD: No, EPTS 
[existed prior to service].  Moderate 
Impairment.

Service personnel records confirm numerous periods of absence 
without leave within the first month of his immediate 
reenlistment.  The Board notes that the above mentioned in-
service suicide attempt also occurred shortly after the 
veteran's return from Vietnam.  The Board also notes the 
veteran's report of psychiatric treatment at Southeastern 
Louisiana University's counseling center from August 2001 to 
February 2002.  Requests for these records were made by the 
RO in August 2004 and April 2005.  Notation dated July 2005 
of the April 2005 letter was "no response;" however, the 
Board notes that both letters were incorrectly addressed. 

The Court had previously held that a remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the Board's remand order.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998).  On remand the claims folder 
should be updated to include any recent treatment records; 
including psychiatric treatment records from Southeastern 
Louisiana University during the time period August 2001 to 
February 2002.  38 CFR § 3.159(c)(1).  In light of the 
references to anxiety disorder reported in the VA examination 
report, a new C&P examination should be conducted.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have treated him for a 
psychiatric disorder since October 1997.  
After securing the necessary release(s), 
the RO should attempt to obtain these 
records, including treatment records from 
the Southeastern Louisiana University 
counseling center dating from August 2001 
to February 2002.  If no further treatment 
records exist, the claims file should be 
documented accordingly.

2.  Prepare a summary of stressors 
considered to have been verified and 
include this summary in the claims file.

3.  Schedule the veteran for a psychiatric 
examination(s), to include evaluation of 
his claim for PTSD.  The claims file must 
be made available to, and reviewed by, the 
examiner, and the examiner should 
acknowledge such review in the examination 
report.  All indicated tests should be 
performed, and all findings reported in 
detail.  

The RO is to inform the examiner that only 
the stressor(s) which have been verified 
may be used as a basis for a diagnosis of 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether an in-service stressor 
found to be verified by the record was 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record and found sufficient to 
produce PTSD by the examiner. 

If a diagnosis other than PTSD is 
returned, the examiner is requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability), 
or at least as likely as not (50 percent 
probability or greater) that said 
psychiatric disorder was incurred during 
active military service.  If a current 
psychiatric disorder is determined to have 
existed undebatably prior to the veteran's 
entry into active military service, the 
examiner must opine as to whether said 
preexisting disorder increased in 
disability during active military service 
beyond the natural progression of the 
disease.  The examiner must also 
specifically provide an opinion as to 
whether the veteran currently has an 
anxiety disorder and if so whether it 
began in service or is at least as likely 
as not related to service.  If the 
examiner finds that an anxiety disorder 
undebatably pre-existed service, a 
complete rationale for that determination 
must be set forth and an opinion provided 
as to whether the disorder increased in 
disability during active military service 
beyond the natural progression of the 
disease.  

A rationale for each opinion should be set 
forth in the report provided.

4.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1) 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



